Citation Nr: 0931149	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for multiple 
sclerosis.  The Board remanded this claim for additional 
development in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that although he was not formally 
diagnosed with multiple sclerosis until October 2003, he 
experienced symptoms compatible with the onset of multiple 
sclerosis several years prior to October 2003.  He 
additionally asserts that because the initial manifestations 
of multiple sclerosis occurred within 7 years of his 
separation from service, he is entitled to service connection 
for multiple sclerosis on a presumptive basis.

The record reflects that the Veteran was referred for 
neurological evaluation in July 2003 after complaining of 
numbness and tingling in his upper extremities.  At the time 
of his initial neurological evaluation, he stated that he had 
been experiencing numbness and tingling that radiated from 
his neck into his upper extremities for the past 7 months.  
In a February 2006 written statement submitted in support of 
his claim, however, the Veteran stated that the initial onset 
of his symptoms occurred in the fall of 1996, when he sought 
private treatment for pains that traveled from the side of 
his head to his spine.  The evaluating physician at that time 
attributed his complaints to stress.  He continued to 
experience pain, tingling, and numbness in his upper 
extremities on an intermittent basis.  He finally sought 
neurological treatment in 2003, when he could no longer 
ignore the problem, and was ultimately diagnosed with 
multiple sclerosis.

In January 2008 the Board remanded the claim for the purpose 
of ascertaining whether the Veteran's multiple sclerosis had 
its clinical onset either during the Veteran's active service 
or within 7 years of his separation from service.

A VA examiner determined in February 2009 that although a 
private physician had opined that the Veteran's multiple 
sclerosis likely had its clinical onset in 1997 when the 
Veteran first experienced numbness and tingling in his upper 
extremities, because VA records dated from 1999 to 2002 did 
not reveal any complaints or symptoms related to multiple 
sclerosis, and there was no clinical evidence corroborating 
the Veteran's 1997 complaints, it was less likely than not 
that the Veteran's multiple sclerosis had its onset either 
during service or within 7 years of his separation from 
service.

In rendering this opinion, the examiner did not consider the 
Veteran's statements regarding the history of his multiple 
sclerosis-related symptoms and instead relied solely upon 
clinical evidence.  Because the examiner did not consider the 
history provided by the Veteran, the opinion is inadequate 
and a remand for an additional opinion is necessary.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and instead 
relied on the absence of service medical records to provide a 
negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination with an 
examiner who has not yet examined the 
Veteran for the purpose of ascertaining 
the current level of severity of the 
Veteran's multiple sclerosis and the 
approximate date of the clinical onset 
of the multiple sclerosis.  The claims 
file should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  The 
examiner should specifically consider 
the Veteran's in-service complaints of 
joint pain and his history of 
complaints pertaining to numbness and 
tingling of the upper extremities dated 
after the Veteran's separation from 
service, with particular attention to 
complaints dated in the first seven 
years after separation, and without 
regard for the lack of corroborating 
clinical evidence.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on 
the absence of service medical records 
to provide a negative opinion).  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the Veteran had ascertainable residuals 
related to a diagnosis of multiple 
sclerosis either during service or 
within the first seven years after his 
separation from service.  In rendering 
this opinion, the examiner should 
reconcile his or her opinion with the 
November 2003 opinion provided by the 
Veteran's private physician, in which 
that physician opines that the 
Veteran's multiple sclerosis-related 
symptoms most likely started in 1997 
when he presented with parasthesias in 
his left arm.  A rationale for each 
opinion, with citation to relevant 
medical findings, must be provided.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




